Citation Nr: 0739419	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
December 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2004, a statement of the 
case was issued in September 2005, and a substantive appeal 
was received in September 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
right wrist disability.  He claims that this disability is a 
result of two separate injuries he suffered in service.  

In January 2004, the veteran underwent a VA examination.  The 
veteran appears to have been examined by a physician's 
assistant.  The veteran's claims file and medical records 
were not reviewed by the examiner.  The examiner noted 
subjective complaints related to the right wrist, but did not 
find clinical musculoskeletal pathology.  The veteran has 
submitted a January 2004 letter from Michael L. Goebel, D.C.  
Dr. Goebel's letter was written following a brief examination 
of the veteran which took place the day after the VA 
examination.  Dr. Goebel noted that the veteran had 
instability in his right wrist and that a surgical procedure 
may be necessary to restore functionality in the wrist, as 
well as enhance the veteran's employability, safety, and 
overall quality of life.  

The Board notes the conflicting findings and is unable to 
conclude that either report is adequate for purposes of 
ascertaining whether the veteran does in fact suffer from 
current right wrist disability related to his service.  Under 
the circumstances, the Board believes that an appropriate VA 
examination by a medical doctor, with review of the claims 
file, is necessary.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2007).

Finally, the Board also notes that during the pendency of 
this appeal the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In view of the fact that this 
matter must be returned to the RO for an examination, the 
veteran should also be furnished proper notice that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination by a 
medical doctor to determine the nature 
and etiology of any current right wrist 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any current right wrist 
disability capable of diagnosis should be 
clearly reported.  If current right wrist 
disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such right wrist disability is 
causally related to the veteran's active 
duty service.  

3.  After completion of the above, the 
RO should review the expanded record, 
and determine if service connection for 
right wrist disability is warranted.  
Unless the benefit sought is granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



